Citation Nr: 0944409	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-22 873A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether it was appropriate to reduce the rating for the 
Veteran's coronary artery disease, status post myocardial 
infarction and coronary artery bypass graft, from 100 to 60 
percent.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1973 to May 
1994.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2007 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which 
reduced the rating for the Veteran's coronary artery disease, 
status post myocardial infarction and coronary artery bypass 
graft, from 100 to 60 percent prospectively effective as of 
October 1, 2007.  The RO subsequently considered additional 
evidence in February 2008 and confirmed the lower 60 percent 
rating.  The Veteran's February 2008 notice of disagreement 
(NOD), in response, contested the propriety of that 
reduction, and this appeal ensued.

As support for his claim, the Veteran was scheduled to 
testify at a hearing at the RO in October 2009 before the 
undersigned Veterans Law Judge (VLJ) of the Board, also 
commonly referred to as a Travel Board hearing.  The Veteran 
cancelled his hearing, however.  38 C.F.R. § 20.704(e) 
(2009).  And as will be explained, he also has withdrawn his 
appeal.


FINDING OF FACT

In September 2009, prior to promulgating a decision in this 
appeal, the Board received notification from the Veteran, 
through his authorized representative, that this appeal is 
being withdrawn.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's 
substantive appeal concerning whether it was appropriate to 
reduce the rating for his coronary artery disease, 
status post myocardial infarction and coronary artery bypass 
graft, from 100 to 60 percent.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the Veteran or by 
his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, in a September 2009 signed statement, 
the Veteran's representative indicated the Veteran is 
withdrawing his appeal contesting the reduction in the rating 
for his coronary artery disease, status post 
myocardial infarction and coronary artery bypass graft, from 
100 to 60 percent.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


